       Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 1 of 20




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

TAMMIE MARQUEZ,                                        )
        and                                            )
NEESHA PEREZ,                                          )
        and                                            )
JOSIAH CHUMBA,                                         )
On behalf of themselves and others similarly           )
situated,                                              )
                             Plaintiffs,               )
                                                       )       Case No.
v.                                                     )
                                                       )
MIDWEST DIVISION MMC, LLC,                             )
      and                                              )
HEALTHTRUST WORKFORCE                                  )
SOLUTIONS LLC,                                         )
      and                                              )
HEALTH MIDWEST MEDICAL GROUP,                          )
INC.,                                                  )
      and                                              )
HEALTH MIDWEST VENTURES GROUP,                         )
INC.,                                                  )
                                                       )       REQUEST FOR JURY TRIAL
                               Defendants.             )


                                COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiffs Tammie Marquez, Neesha Perez, and Josiah Chumba, and on

behalf of a class of others similarly situated, by and through their attorneys, and for their

Complaint for Damages against Defendants Midwest Division MMC, LLC (hereinafter

“Midwest”), HealthTrust Workforce Solutions LLC (hereinafter “HealthTrust”), Health Midwest

Medical Group, Inc. (hereinafter “Health Medical”), and Health Midwest Ventures Group, Inc.

(hereinafter “Health Ventures”), and allege as follows:
   Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 2 of 20




                             PRELIMINARY STATEMENT

1. Plaintiffs bring this action against Defendants for unpaid compensation and related

   penalties and damages. Defendants predominantly provide health care services.

2. Pursuant to their company-wide policies and procedures, Defendants failed to pay

   Plaintiffs, and others similarly situated, for all hours worked and in violation of federal

   mandated minimum wage and/or overtime wage.

3. Defendants Midwest Division MMC, LLC and HealthTrust are nursing agencies that

   assign or assigned Plaintiffs Marquez and Perez, and others similarly situated, to perform

   work for Defendants Health Medical and Health Ventures at Menorah Medical Center in

   Overland Park, Kansas.

4. Plaintiff Chumba and others similarly situated performed work directly for Defendants

   Health Medical and Health Ventures, a healthcare system, at Menorah Medical Center in

   Overland Park, Kansas.

5. Plaintiffs, on behalf of themselves and others similarly situated, bring this lawsuit as: (1)

   a collective action under the Fair Labor Standards Act, (hereinafter “FLSA”), 29 U.S.C.

   §201 et. seq., to recover unpaid minimum and/or overtime wages owed to Plaintiffs and

   others similarly situated; and (2) a class action under common law for unjust enrichment

   and quantum meruit to recover unpaid compensation for all hours worked owed to

   Plaintiffs and others similarly situated.

6. Plaintiffs consents to be Party-Plaintiffs pursuant to 29 U.S.C. 216(b) are attached to this

   Complaint as Exhibit 1.




                                               2
   Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 3 of 20




                                        PARTIES

7. Plaintiff Marquez is a female citizen of the United States, residing in Olathe, Johnson

   County, Kansas. Plaintiff Marquez works at Defendants’ place of business located in

   Overland Park, Johnson County, Kansas.

8. Plaintiff Marquez has been employed by Defendants since on or about June 5, 2007, her

   hire date.

9. Plaintiff Perez is a female citizen of the United States, residing in Gardner, Johnson

   County, Kansas. Plaintiff Perez works at Defendants’ place of business located in

   Overland Park, Johnson County, Kansas.

10. Plaintiff Perez has been employed by Defendants since on or about November 5, 2017,

   her hire date.

11. Plaintiff Chumba is a male citizen of the United States, residing in Raytown, Jackson

   County, Missouri. Plaintiff Chumba works at Defendants Health Medical and Health

   Venture’s place of business located in Overland Park, Johnson County, Kansas.

12. Plaintiff Chumba has been employed by Defendant Health Medical and Health Venture

   since on or about February 17, 2017, his hire date.

13. Plaintiff Marquez and Defendants agreed Plaintiff Marquez’s current hourly rate for

   straight time is forty-three dollars and fifty cents ($43.50), plus an additional two dollar

   ($2) differential for work performed on weekends or nights.

14. Plaintiff Perez and Defendants agreed Plaintiff Perez’s current hourly rate for straight

   time is forty-three dollars and fifty cents ($43.50), plus an additional two dollar ($2.00)

   differential for work performed on weekends or nights.




                                             3
   Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 4 of 20




15. Plaintiff Chumba and Defendants Health Medical and Health Ventures agreed Plaintiff

   Chumba’s current hourly rate for straight time is thirty-seven dollars and thirty cents

   ($37.30), plus an additional two dollars ($2.00) to three dollars and fifty cents ($3.50)

   differential for work performed on weekends, nights, on-call, or other various shifts.

16. Others similarly situated for the purposes of this collective and/or class action, also

   perform and/or performed work for Defendants at Menorah Medical Center.

17. Defendant Midwest is a limited liability company organized under the laws of the State

   of Delaware, whose principal office is located in Overland Park, Johnson County,

   Kansas.

18. At all relevant times, Defendant Midwest was authorized to conduct business in the State

   of Kansas, and was conducting business in the State of Kansas.

19. Defendant HealthTrust is a limited liability company organized under the laws of the

   State of Tennessee, whose principal office is located in Overland Park, Johnson County,

   Kansas.

20. At all relevant times, Defendant HealthTrust was authorized to conduct business in the

   State of Kansas, and was conducting business in the State of Kansas.

21. Defendant Health Medical is a corporation organized under the laws of the State of

   Missouri, whose principal office is located in Overland Park, Johnson County, Kansas.

22. At all relevant times, Defendant Health Medical was authorized to conduct business in

   the State of Kansas and was doing business in the State of Kansas.

23. Defendant Health Ventures is a corporation organized under the laws of the State of

   Missouri, whose principal office is in Overland Park, Johnson County, Kansas.




                                              4
   Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 5 of 20




24. At all relevant times, Defendant Health Ventures was authorized to conduct business in

   the State of Kansas and was doing business in the State of Kansas.

25. At all relevant times, Defendants are a part of a single integrated enterprise so that, for all

   purposes, they are only a single or joint employer of Plaintiffs and others similarly

   situated with substantial interrelation of operations, common management, and common

   control over personnel practices, centralized control of labor operations, and common

   ownership and/or financial control.

26. Defendants all had the power to hire and fire Plaintiffs and others similarly situated;

   supervised and controlled the work schedules and conditions of employment of Plaintiffs

   and others similarly situated; determined the rate and method of payment for Plaintiffs

   and others similarly situated; and maintained employment records (including time clock

   records) for Plaintiffs and others similarly situated.

27. At all relevant times, Defendants acted by and through their agents, servants, and

   employees, each of whom acted at all times relevant herein in the course and scope of

   their employment with and for Defendants.

                             JURISDICTION AND VENUE

28. This Court has original federal question jurisdiction under 28 U.S.C. §1331 for the claims

   brought under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq, as well as

   29 U.S.C. §216(b).

29. The United States District Court for the District of Kansas has personal jurisdiction

   because Defendants conduct business within the District of Kansas.




                                               5
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 6 of 20




30. This Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367

   because these state claims are so related to the FLSA claims that they form part of the

   same case or controversy.

31. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), inasmuch as the

   Defendants have facilities, conduct business and can be found in the District of Kansas,

   and the causes of action set forth herein have arisen and occurred in part in the District of

   Kansas. Venue is also proper under 29 U.S.C. §1132(e)(2) because Defendants have

   substantial business contacts within the District of Kansas.

32. At all relevant times, Defendants have been “employer[s]” engaged in interstate

   “commerce” within the meaning of the FLSA, 29 U.S.C. §203. At all relevant times,

   Defendants have employed “employee[s],” including the putative representative action

   Plaintiffs and those persons situated similarly to the Plaintiffs as described herein. At all

   relevant times, Plaintiffs and the other members of the class were engaged in commerce

   and/or worked for Defendants, which is an enterprise engaged in commerce.

33. Plaintiffs are under information and belief that damages are in excess of five million

   dollars ($5,000,000.00).

                      COLLECTIVE AND CLASS ALLEGATIONS

34. Plaintiffs Marquez and Perez held the positions of Registered Nurses for Defendants.

35. Plaintiff Chumba held the position of Registered Nurse for Defendants Health Medical

   and Health Ventures.

36. Defendants have failed and continue to fail to compensate its employees for all of the

   time for work they performed, an integral and indispensable part of the principle

   activities of performing their jobs.



                                             6
   Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 7 of 20




37. Plaintiffs and others similarly situated were not properly compensated for all work

   performed on behalf of Defendants at the applicable rate of pay.

38. The FLSA requires each covered employer, such as Defendants, to compensate all

   employees for services performed and to compensate them at a rate of not less than one

   and one-half times the regular rate of pay for work performed in excess of forty hours in

   a work week.

39. Plaintiffs bring Count I, the FLSA claim, arising out of Defendants’ unlawful policies

   and practices, as an “opt in” collective action pursuant to 29 U.S.C. §216(b) on behalf of

   themselves and the following class: All persons currently and formerly employed by

   Defendants in hourly nursing positions who performed work without adequate

   compensation at any time during the last three (3) years at Menorah Medical Center.

40. Plaintiffs, individually and on behalf of others similarly situated, seek relief on a

   collective basis challenging Defendants’ above-described FLSA violations. The number

   and identity of other plaintiffs yet to opt-in and consent to be party plaintiffs may be

   determined from Defendants’ records, and potential opt-in plaintiffs may easily and

   quickly be notified of the pendency of this action.

41. Plaintiffs bring Count II, the unjust enrichment claim, arising out of Defendants’

   unlawful policies and practices, as a class action pursuant to Rule 23 of the Federal Rules

   of Civil Procedure on behalf of themselves and the following class: All persons currently

   and formerly employed by Defendants in hourly nursing positions who performed work

   without adequate compensation at any time during the last five (5) years at Menorah

   Medical Center.




                                              7
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 8 of 20




42. Plaintiffs bring Count III, the quantum meruit claim, arising out of Defendants’ unlawful

   policies and practices, as a class action pursuant to Rule 23 of the Federal Rules of Civil

   Procedure on behalf of themselves and the following class: All persons currently and

   formerly employed by Defendants in hourly nursing positions who performed work

   without adequate compensation at any time during the last five (5) years at Menorah

   Medical Center.

43. Count I brought by Plaintiffs on behalf of themselves and others similarly situated, seek

   relief on a collective basis challenging, among other FLSA violations, Defendants’

   practice of failing to accurately record hours worked by the Plaintiffs and by others

   similarly situated and Defendants’ practice of failing to pay Plaintiffs and others similarly

   situated for all hours worked at a proper, legal rate, including overtime compensation.

   The number and identity of other Plaintiffs yet to opt-in and consent to be Party-Plaintiffs

   may be determined from the records of Defendants, and potential Party-Plaintiffs may

   easily and quickly be notified of the pendency of this action.

44. Counts II-III brought by Plaintiffs on behalf of themselves and others similarly situated,

   satisfy the numerosity, commonality, typicality, adequacy, and superiority requirements

   of a class action.

45. The Rule 23 classes satisfy the numerosity standards on the good faith belief that each

   class will number over hundreds or thousands of persons. As a result, joinder of all class

   members in a single action is impracticable. Class members may be informed of the

   pendency of this class action through direct mail, electronic mail and/or posting of

   approved notice.




                                             8
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 9 of 20




46. There are questions of fact and law common to the classes, between classes and within

   each class, which predominate over any questions affecting individual members. The

   questions of law and fact common to the classes arising from Defendants’ actions

   include, without limitation, the following:

           a. Whether Defendants violated the law when they failed to pay Plaintiffs and

           class members for all hours worked;

           b. Whether Defendants had policies and practices of failing to compensate

           Plaintiffs and class members for all time worked;

           c. Whether Defendants knew or had reason to know such policies and

           compensation practices were unlawful;

           d. Whether Defendants failed to pay Plaintiffs and class members overtime

           compensation required under FLSA;

           e. Whether Defendants retained a benefit from such unlawful policies and

           compensation practices;

           f. Whether Defendants retained a benefits and were unjustly enriched by virtue of

           their policies and practices with respect to Plaintiff’s and class members’ pay; and

           g. Whether Defendants maintained a lawful timekeeping system.

47. The aforementioned common questions predominate over any questions affecting

   individual persons, and a class action is proper as it will achieve and promote

   consistency, economy, efficiency, fairness, and equity.

48. The claims of Plaintiffs are typical of those of each class in that class members have been

   employed in the same or similar positions and paid pursuant to the same compensation




                                             9
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 10 of 20




   structure as Plaintiffs acting as putative class representatives and were subject to the same

   or similar unlawful practices as Plaintiffs acting as putative class representatives.

49. A class action is the appropriate method for the fair and efficient adjudication of this

   controversy. Defendants have acted or refused to act on grounds generally applicable to

   the classes. The presentation of separate actions by individual class members would

   create a risk of inconsistent and varying results, risk the establishment of incompatible

   standards of conduct for Defendants, and/or substantially impair or impede the ability of

   class members to protect their interests.

50. Plaintiffs, acting as putative class representatives, are adequate representatives of the

   classes because their interests do not conflict with the interests of the members of the

   classes they seeks to represent. The interests of the members of the classes will be fairly

   and adequately protected by Plaintiffs acting as putative class representative and their

   undersigned counsel, who has experience in complex wage and hour, employment, and

   class action lawsuits.

51. Maintenance of this action as a class action is a fair and efficient method to resolve this

   controversy. It would be impracticable and undesirable for each member of the classes

   who suffered harm to bring a separate action. Furthermore, the maintenance of separate

   actions would place a substantial and unnecessary burden on the courts and could result

   in inconsistent adjudications, while a class action can determine the rights of all class

   members in conformity with the interest of efficiency and judicial economy.

                              GENERAL ALLEGATIONS

52. At all relevant times, Defendants utilize a computerized system which tracks the exact

   time an hourly employee clocks in and clocks out of work.



                                               10
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 11 of 20




53. Even though Defendants maintain a system which records, to the minute, the time an

   employee clocks-in and clocks-out, Defendants would go into the system and change the

   clock-in and clock-out times to inaccurately reflect less time an employee worked.

54. Defendants system records the changes made to Plaintiffs and others similarly situated

   clock-in, clock-out, and lunch break times.

55. Defendants’ policy and practice of changing the time work is performed resulted, over a

   period of time, in the failure to compensate Plaintiffs and others similarly situated

   properly for all the time they have actually worked. For example:

   a.      If Plaintiffs and others similarly situated worked late, Defendants would change

           the clock-out time to the exact time their shift was supposed to end. As such,

           Defendants’ policy and practice resulted in Plaintiffs and others similarly situated

           receiving no direct hourly wage for a period of time of work during the

           workweek.

   b.      If Plaintiffs and others similarly situated were unable to take a lunch break,

           Defendants would change the clock-in and clock-out time to reflect that a lunch

           break was taken. As such, Defendants’ policy and practice resulted in Plaintiffs

           and others similarly situated receiving no direct hourly wage for a period of time

           of work during the workweek.

   c.      If Plaintiffs and others similarly situated began working early, Defendants would

           change the clock-in time to the exact time their shift was supposed to begin. As

           such, Defendants’ policy and practice resulted in Plaintiffs and others similarly

           situated receiving no direct hourly wage for a period of time of work during the

           workweek.



                                            11
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 12 of 20




56. On or about January 22, 2019, Defendants’ Staffing Secretary, Monica Daugherty

   (hereinafter “Secretary Daugherty”), asked Plaintiff Marquez how to sign into her new

   clock record system because she needed to go in and change Plaintiff Marquez’s time.

57. When Plaintiff Marquez asked for clarification, Secretary Daugherty stated, “Well like

   when you get here early, I go in and change your time.”

58. On or about January 24, 2019, Plaintiff Marquez reported to her Supervisor, Jenna Collier

   (hereinafter “Supervisor Collier”) that Defendants were changing the hours she worked.

59. Subsequently, Plaintiff Marquez’s Director, Suzanne Ford, communicated Plaintiff

   Marquez’s complaint to Defendants’ Human Resources.

60. Subsequently, Secretary Daugherty confronted and yelled at Plaintiff Marquez for

   reporting her to Defendants’ Human Resources.

61. On or about March 4, 2019, Plaintiff Marquez met with Defendants’ Human Resources,

   Evonne Brewington (hereinafter “HR Brewington”) who admitted Defendants had

   changed Plaintiff Marquez’s clock-in, clock-out, and lunch times for at least one hundred

   and forty one (141) hours in the last three (3) years.

62. Defendants have no good faith basis for their policy and practice of changing the work

   time of Plaintiffs and others similarly situated because their clock record system

   accurately records at least to the minute the actual clock-in and clock-out times.

63. Defendants have complete knowledge of all hours worked by Plaintiffs and others

   similarly situated, and yet their policies, practices, and/or procedures are designed to

   intentionally avoid paying their employees for all such hours worked.




                                            12
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 13 of 20




64. Defendants’ failure to pay their employees for all unpaid time has resulted in Plaintiffs

   and others similarly situated being regularly and willfully denied proposed compensation

   under the FLSA.

                                COUNT I – FLSA CLAIM

65. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

   set forth in this Complaint as though fully set forth herein.

66. At all times material herein, Plaintiffs and others similarly situated have been entitled to

   the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

67. The FLSA regulates, among other things, the payment of minimum wage and overtime

   pay by employers whose employees are engaged in interstate commerce, or engaged in

   the production of goods for commerce, or employed in an enterprise engaged in

   commerce or in the production of goods for commerce. 29 U.S.C. §206(a); 29 U.S.C.

   §207(a)(1).

68. Defendants are subject to the minimum wage and overtime pay requirements of the

   FLSA because they are enterprises engaged in interstate commerce and their employees

   are engaged in commerce.

69. Defendants provided health care services at the facility of Menorah Medical Center

   where patients reside on the premises of the facility.

70. Defendants treated and accepted payment from patients that were non-Kansas residents,

   including, but not limited, to Missouri residents.

71. Defendants have an annual gross volume of business in excess of $500,000.




                                             13
        Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 14 of 20




      72. Defendants are enterprises acting “for a common business purpose” running a health care

          facility open to the general public. Specifically, Defendants’ patients pay for services

          either out of pocket, with third party insurance, and/or through Medicaid and Medicare.

      73. Further, Defendants’ website states that Medicare, Medicaid and most insurance plans are

          accepted for their services.1 This website is publicly available to anyone with internet

          access and solicits out of state clients for paid services.

      74. Further, Defendants routinely bill entities outside the state of Kansas for services

          rendered. For example, the Centers for Medicare and Medicaid Services are located in

          Baltimore, Maryland; Blue Cross Blue Shield Association is headquartered in Chicago,

          Illinois; Aetna is headquartered in Hartford, Connecticut; and Humana is headquartered

          in Louisville, Kentucky.

      75. Defendants have no published restriction stating Defendants will only service patients

          from the state of Kansas.

      76. Plaintiffs and others similarly situated engaged in commerce.

      77. Plaintiffs and others similarly situated provided services for patients who resided in

          Missouri.

      78. At all relevant times to this action, Defendants were the “employer[s]” of Plaintiffs and

          others similarly situated within the meaning of the FLSA. 29 U.S.C. §203(d).

      79. At all times relevant to this action, Plaintiffs and others similarly situated were

          Defendants’ “employees” within the meaning of the FLSA. 29 U.S.C. §203(e).




1   See https://menorahmedicalcenter.com/about/accepted-insurance-plans.dot

                                                    14
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 15 of 20




80. Plaintiffs and others similarly situated are covered, non-exempt employees within the

   meaning of the FLSA. Accordingly, Plaintiffs and others similarly situated must be paid

   minimum wage in accordance with 29 U.S.C. §206.

81. Pursuant to the FLSA, employees are also entitled to be compensated at a rate of not less

   than one and one-half times the regular rate at which such employees are employed for

   all work performed in excess of forty (40) hours in a workweek. 29 U.S.C. §207(a).

82. Although the FLSA contains some exceptions (or exemptions) from the minimum wage

   and overtime requirements, none of those exceptions (or exemptions) applies here.

83. Defendants violated the FLSA by failing to pay Plaintiffs and others similarly situated for

   all compensable hours worked at the legal and applicable wage rates for all hours worked

   in a workweek.

84. Specifically, as discussed above, Defendants utilize an unlawful clock-in and clock-out

   policy and procedure that forces employees to work off-the-clock without being paid at

   the legal and applicable wage rates.

85. Plaintiffs and others similarly situated are victims of uniform and facility wide

   compensation policies. Upon information and belief, Defendants are applying the same

   unlawful compensation policies to others similarly situated who performed work on

   behalf of Defendants at Menorah Medical Center.

86. Defendants’ practice was to unlawfully and willfully fail to properly pay their hourly

   employees for all hours worked.

87. Plaintiffs and others similarly situated are entitled to damages equal to the mandated

   minimum wage and overtime premium pay within the three (3) years preceding the filing

   of this Complaint, plus periods of equitable tolling, because Defendants acted willfully



                                             15
  Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 16 of 20




   and knew, or showed reckless disregard of whether their conduct was prohibited by the

   FLSA.

88. Defendants have acted neither in good faith nor with reasonable grounds to believe that

   their actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs

   and others similarly situated are entitled to recover an award of liquidated damages in an

   amount equal to the amount of unpaid minimum and overtime wages as described by

   Section 16(b) of the FLSA, codified at 29 U.S.C. § 216(b). Alternatively, should the

   Court find Defendants acted in good faith or with reasonable grounds in failing to pay

   minimum wage and overtime compensation, Plaintiffs and others similarly situated are

   entitled to an award of prejudgment interest at the applicable legal rate.

89. Defendants know or should know the proper rate of pay for Plaintiffs and others similarly

   situated as all persons are presumed to know and are bound to take notice of general

   public laws of the country or state where they reside as well as the legal effect of their

   acts. See Hazlett v. Motor Vehicle Department, 195 Kan. 439, 442, 407 P.2d 551 (1965).

   Such wrongful conduct demonstrates bad faith on the part of Defendants.

90. Plaintiffs, on behalf of themselves and others similarly who compose the putative class,

   seek damages in the amount of all respective unpaid minimum wage and overtime

   premium pay for work performed in excess of forty (40) hours in a work week, plus

   liquidated damages, as provided by the FLSA, 29 U.S.C. §216(b), and such other legal

   and equitable relief as the Court deems just and proper.

91. Plaintiffs, on behalf of themselves and others similarly situated who compose the putative

   class, seek recovery of all attorney fees, costs, and expenses of this action, to be paid by

   Defendant, as provided by the FLSA, 29 U.S.C. §216(b).



                                            16
      Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 17 of 20




   WHEREFORE, Plaintiffs, on behalf of themselves and all proposed class members, pray for

relief as follows: (a) Designation of this action as a collective action on behalf of the proposed

putative class members and prompt issuance of notice pursuant to 29 U.S.C. §216(b) to all

putative class members (the FLSA opt-in class), apprising them of the pendency of this action

and permitting them to assert timely FLSA claims in this action by filing individual Consents To

Join pursuant to U.S.C. §216(b); (b) Designation of Plaintiffs as Representative Plaintiffs, acting

for and on behalf of the putative class members; (c) An award of damages for unpaid minimum

wages and overtime wages due for Plaintiffs and the putative class; (d) An award of liquidated

damages, to be paid by Defendants; (e) An award of pre-judgment and post-judgment interest, as

provided by law; (f) An award of costs and expenses of this action incurred herein, including

reasonable attorneys’ fees and expert fees; and (g) Any and all such other and further relief as

this Court deems necessary, just and proper.

                            COUNT II – UNJUST ENRICHMENT

   92. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

       set forth in this Complaint as though fully set forth herein.

   93. Defendants have been and are being enriched by making deficient payments for work

       performed by Plaintiffs and others similarly situated. Defendants have been and is being

       enriched at the expense of Plaintiffs and others similarly situated because Plaintiffs and

       others similarly situated were not properly compensated for their work.

   94. Defendants intentionally refused to pay Plaintiffs and others similarly situated at the

       proper rate for minimum and overtime hours worked. Defendants know or should know

       the proper rate of pay for Plaintiffs and others similarly situated as all persons are

       presumed to know and are bound to take notice of general public laws of the country or



                                                 17
      Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 18 of 20




       state where they reside as well as the legal effect of their acts. See Hazlett v. Motor

       Vehicle Department, 195 Kan. 439, 442, 407 P.2d 551 (1965). Such wrongful conduct

       demonstrates bad faith on the part of Defendants.

   95. Defendants were aware or should have been aware that they were receiving the benefit of

       this unpaid work at the time he work was being performed and accepted and retained that

       benefit without paying fair compensation for the same.

   96. It is unjust for Defendants to retain the benefits from the unpaid work performed by

       Plaintiffs and others similarly situated.

   WHEREFORE, Plaintiffs, on behalf of themselves and all proposed class members, pray for

relief as follows: (a) Certify the state law claim set forth in Count II as a class action pursuant to

Fed. R. Civ. P. 23; (b) Order Defendants to disgorge the value of their ill-gained benefits to

Plaintiffs and the putative class; (c) An award of pre-judgment and post-judgment interest as

provided by law; and (d) and for such other orders and further relief, including an award of costs

and attorney’s fees, as this Court deems just and equitable.

                              COUNT III – QUANTUM MERUIT

   97. Plaintiffs re-allege and incorporate by reference each and every allegation and averment

       set forth in this Complaint as though fully set forth herein.

   98. At Defendants’ request, Plaintiffs and others similarly situated provided services in the

       form of work for Defendants.

   99. Services performed by Plaintiffs and others similarly situated, had the certain and

       reasonable value of their agreed upon hourly wage.

   100.        Plaintiffs and others similarly situated regularly worked beyond their shifts or

       during breaks, without being compensated for such time.



                                                   18
      Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 19 of 20




   101.        Plaintiffs and others similarly situated demanded to be paid for the reasonable

       value of the services they performed on Defendants’ behalf by clocking-in on

       Defendant’s time record system.

   102.        Defendants refused and failed to compensate Plaintiffs and others similarly

       situated the reasonable value of these services performed on Defendants’ behalf after

       Plaintiffs’ demand for compensation.

   WHEREFORE, Plaintiffs, on behalf of themselves and all proposed class members, pray for

relief as follows: (a) Certify the state law claim set forth in Count III as a class action pursuant to

Fed. R. Civ. P. 23; (b) Order Defendants to disgorge the value of their ill-gained benefits to

Plaintiffs and the putative class; (c) An award of pre-judgment and post-judgment interest as

provided by law; and (d) and for such other orders and further relief, including an award of costs

and attorney’s fees, as this Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which Plaintiffs and all members of the proposed representative action have a right to jury trial.

                            DESIGNATION OF PLACE OF TRIAL

       Plaintiffs hereby designate the United States District Court for the District of Kansas, in

Kansas City, Kansas, as the place of trial.




                                 (Signature on the following page)



                                                  19
Case 2:19-cv-02362-DDC-JPO Document 1 Filed 07/03/19 Page 20 of 20




                              Respectfully Submitted,


                              CORNERSTONE LAW FIRM



                              By: /s/ Brittany C. Mehl
                              Ryan M. Paulus        D Kan 78276
                              r.paulus@cornerstonefirm.com
                              Brittany C. Mehl      D Kan 78534
                              b.mehl@cornerstonefirm.com
                              8350 N. St. Clair Ave., Ste. 225
                              Kansas City, Missouri 64151
                              Telephone             (816) 581-4040
                              Facsimile             (816) 741-8889
                              ATTORNEYS FOR PLAINTIFFS




                                20
